Tompkins J.
I concur in this opinion, but for other reasons than those given by a majority of the court. The settler on public lands, although a trespasser, so far as the United States are concerned, has the right of possession against all the rest of the world. When he sells his improvement, he does no more than agree that he will quit his cabin and field for, and in consideration of a sum of money &cv paid, or to be paid to him by the purchaser, wishing perhaps to get into the possession of the same. The consideration of the promise to pay a sum of money to such settler, Would be the inconvenience to which he submits in changing his place at the request of the person promising to pay; but if we regard the sale in this case, as a sale of.an interest in land, still it is covered by the case of Bean, Oden & Rector, v. Valle &c., 2 vol. Mo. decisions p. 126. Shultz has secured himself by taking a promise in writing. If the other party neglected to secure themselves, he is not to suffer by it.